Citation Nr: 0829847	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-33 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement for service connection for hypertension, 
including as secondary to service-connected residuals of 
collapsed right lung.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran's current hypertension was not manifested until 
many years after service and is not shown by the evidence of 
record to be related to his active duty service, or causally 
related to or otherwise aggravated by his service-connected 
residuals of collapsed right lung.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
military service, and may not be presumed to have been so 
incurred, nor is it proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in December 2006, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, the RO has provided the veteran with a VA 
examination for the purpose of determining the etiology of 
his current hypertension.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In October 2006, the veteran filed his present claim seeking 
entitlement to service connection for hypertension.  He 
attributes this condition to his service-connected residuals 
of collapsed right lung, which has been rated by the RO as 
zero percent disabling since the initial grant of service 
connection, effective October 2006.

According to VA's SCHEDULE FOR RATING DISABILITIES, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 Note (1) (2007).

Historically, the veteran served on active duty in the Air 
Force from August 1975 to March 1981.  The August 1975 
enlistment examination listed the veteran's blood pressure as 
112/84.  In March 1977, when the veteran was admitted to the 
emergency room upon the spontaneous collapse of his right 
lung, his blood pressure was listed as 128/90 and 120/80.  
Inservice medical records, dated in October 1980, noted his 
blood pressure on one occasion as 110/78 (right arm), 120/74 
(left arm), and on other occasion as 110/74.  Though the date 
is illegible, another service medical records indicates that 
his blood pressure was 124/80 (right arm), 118/82 (left arm) 
on another date.  An inservice record, dated in January 1981, 
noted that the veteran chose not to undergo a separation 
physical.

The evidence of record does not support the claim of service 
connection for hypertension on a direct basis.  The veteran's 
service medical records are negative for this disorder, and 
there is no evidence that this disorder was incurred in or 
aggravated by his military service.  In making this 
determination, the Board points out that the veteran was 
first diagnosed with hypertension in 1997, sixteen years 
after his discharge from the service.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); see 
also 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The Board also finds that the evidence of record does not 
support the conclusion that the veteran's current 
hypertension was caused or aggravated by his service-
connected residuals of a collapsed right lung.  In February 
2007, the veteran underwent a VA examination for 
hypertension.  The VA examiner noted that she had reviewed 
the veteran's claims file, and the report included the 
results of a physical examination.  Based upon this review, 
the VA examiner opined that the veteran's current 
hypertension was not caused by or a result of his service-
connected residuals of a collapsed right lung.  

The veteran's statements can provide competent evidence about 
what he experienced; for example, his statements are 
competent evidence as to what symptoms he experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In this case, the veteran's statements, as a lay 
person, are not competent evidence to establish an inservice 
diagnosis of hypertension, or to assert that a relationship 
exists between his hypertension and his service-connected 
disability or to otherwise assert medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the absence of competent medical evidence that 
hypertension is related to the veteran's military service or 
was caused or aggravated by a service-connected disability, 
the preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


